Per Curiam.
This suit was brought to recover damages for a breach of a lease of a tract of land at Burlington Island, Burlington county, New Jersey. A rule to show cause was allowed, why the venue should not be changed from Mercer county to Burlington county. The principal office in the charter of the plaintiff is alleged to be in Trenton, Mercer county. The venue is laid in Mercer county. Under the rules laid down in such cases as Keeley v. Borough of Belmar, 97 N. J. L. 98, there is no sufficient reason shown for changing the venue. Under such cases as Clement v. Stanger, 75 N. J. L. 287, the action is transitory and not local. ’ It is brought solely to recover damages for the breach of the lease. The rule to show cause is discharged, with costs.